Citation Nr: 1624998	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  07-20 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Veteran served in the United States Marine Corps Reserve (Reserve) from May 1943 to February 1946, and he served on active duty from February 1946 to April 1947 and from December 1950 to November 1966.  The Veteran died on December [redacted], 1997, and the Appellant is the Veteran's surviving common-law spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Unfortunately an additional remand is required before the Board may decide the Appellant's claim.  The Board is aware of the length of time that has elapsed since the Appellant filed her appeal, and it assures the Appellant that further development is required in order for the Board to equitably decide the claim.

The Veteran died on December [redacted], 1997, and his death certificate lists his immediate cause of death as emphysema.  Bladder cancer was listed as a significant condition contributing to death but not resulting in the underlying cause of death.  

The initial question that must be addressed in this case is whether the Veteran was exposed to ionizing radiation in service.  If it is established that the Veteran was indeed so exposed, the remaining questions are whether the Veteran's bladder cancer, which is a disease associated with radiation exposure, was indeed related to his service and constituted a contributory cause of his death.  

With respect to the initial question of whether the Veteran was exposed to ionizing radiation in service, in January 1985, the Marine Corps Nuclear Test Personnel Review, in conjunction with a survey of nuclear weapon test personnel, stated that the Veteran had participated in some capacity in at least one nuclear weapon test.  In an undated, unsigned, and largely incomplete Radiation Risk Activity Information Sheet, it is notated that the Veteran was "on the deck of a ship (exposed)" at the time of a nuclear detonation.  

In April 2009, the National Personnel Records Center (NPRC), based on a query of only the Veteran's dates of active duty, and not his dates of Reserve service, indicated that DD Form 1141 (Record of Occupational Exposure to Ionizing Radiation), was not a matter of record.  The NPRC indicated that had this form been available, it would have been provided with the Veteran's service treatment records.  In April 2010, the Naval Dosimetry Center indicated that its exposure registry contained no reports of the Veteran's occupational exposure to ionizing radiation, and it requested that VA forward any concerns and supporting documentation in order to update its exposure registry.  As such, no dose estimate was prepared.  

The Board finds that these efforts are inadequate, given 1) the January 1985 letter stating that the Veteran was indeed a participant in nuclear weapons testing, 2) bladder cancer is a radiogenic disease, and 3) because the Veteran is deceased, the Veteran's inability to clarify the nature of his in-service exposure to radiation.  Thus, on remand, the AOJ should undertake further efforts to determine whether, and in what capacity, the Veteran was exposed to ionizing radiation in service.  The AOJ should ask the appropriate custodians of federal records to search the Veteran's unit histories and any other pertinent sources for evidence relating to the Veteran's Reserve and active duty exposure to ionizing radiation.  This search should address whether the Veteran was located near nuclear testing sites or was otherwise exposed to radiation while serving, for example, aboard the USS Altamaha, the USS William Weigel, the USS General Patrick, and the USS Princeton.  The AOJ should additionally attempt to obtain any documentation relied on by the Marine Corps Nuclear Test Personnel Review in preparing its January 1985 letter to the Veteran.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the appropriate custodians to search the Veteran's unit histories and any other pertinent sources for evidence relating to the Veteran's possible exposure to ionizing radiation during either reserve or active duty, to include whether the Veteran participated in a "radiation-risk activity."  Such search should address whether the Veteran was located near nuclear testing sites or was otherwise exposed to radiation while serving, for example, aboard the USS Altamaha, the USS William Weigel, the USS General Patrick, or the USS Princeton.  The AOJ should additionally attempt to obtain any documentation relied on by the Marine Corps Nuclear Test Personnel Review in preparing its January 1985 letter to the Veteran.  

2.  Then, if it can be shown that the Veteran participated in a "radiation-risk activity" as such term is defined in 38 C.F.R. § 3.309(e), presume that the Veteran's bladder cancer was indeed related to his in-service exposure to radiation and proceed to the fourth remand directive.

3.  To the extent that the first remand directive does not demonstrate that the Veteran participated in a "radiation-risk activity," but was exposed to ionizing radiation, after obtaining all pertinent records, forward the Veteran's claims file to the VA Under Secretary for Health for preparation of a dose estimate.  

4.  Then, if the VA Under Secretary for Health, in preparing a dose estimate, determines that the Veteran was exposed to ionizing radiation, forward the Veteran's claims file to the VA Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311(c). 

5.  Then, after completing all necessary development and while following the procedures set forth in 38 C.F.R. § 3.311, readjudicate the appeal.  If the claim remains denied, provide the Appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

